Citation Nr: 1529183	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  13-17 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an increased rating for left knee arthroplasty, currently evaluated as 30 percent disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from June 1977 to June 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2013 rating decision of the Salt Lake City, Utah, regional office (RO) of the Department of Veterans Affairs (VA), which denied a rating in excess of 30 percent for residuals of left knee arthroplasty.  The St. Paul, Minnesota, RO now has jurisdiction of this matter. 


FINDING OF FACT

The Veteran's left knee arthroplasty is productive of chronic residuals consisting of severe painful motion.  


CONCLUSION OF LAW

The criteria for a 60 percent rating for left knee arthroplasty have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Codes 5055, 5256, 5261, 5262 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); C.F.R. § 3.159(b)(1) (2014).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided with complete VCAA notification in a December 2012 letter that contained all the information required by Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  It was provided to the Veteran prior to the initial adjudication of his claim.  The duty to notify has been met.  

The duty to assist has also been met.  The Veteran has been afforded two VA examinations of his knee disability.  These examinations address all rating criteria.  The Veteran's VA treatment records have been obtained, as have his private medical records.  He has declined his right to a hearing.  There is no indication that there is any relevant evidence outstanding in this claim, and the Board will proceed with consideration of the Veteran's appeal.

Increased Rating

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10. 

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

The analysis in this decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Entitlement to service connection for arthritis of the left knee was established in a November 1997 rating decision.  A 10 percent rating was assigned for this disability.  The evidence shows that the Veteran underwent a total left knee replacement in 2007.  A March 2011 rating decision increased the evaluation to 30 percent, effective from July 16, 2010.  The Veteran submitted his current claim for an increase in September 2012.  

The veteran's left knee disability is evaluated under the rating code for prosthetic knee replacements.  A 100 percent evaluation is assigned for one year following implantation of the prosthesis.  With chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent rating is warranted.  For intermediate degrees of residual weakness, pain or limitation of motion, this disability is rated by analogy to diagnostic codes 5256, 5261, or 5262.  The minimum rating is 30 percent.  38 C.F.R. § 4.71a, Code 5055.  

The analogous codes to be considered for evaluations between 30 percent and 60 percent include the code for ankylosis of the knee.  For extremely unfavorable ankylosis, in flexion at an angle of 45 degrees or more, a 60 percent rating is merited.  When the knee is in flexion between 20 degrees and 45 degrees, a 50 percent rating is warranted.  If the knee is in flexion between 10 degrees and 20 degrees, a 40 percent evaluation is merited.  38 C.F.R. § 4.71a, Code 5256. 

The rating code for limitation of extension is also to be considered.  Limitation of extension to 45 degrees is evaluated as 50 percent disabling.  Limitation of extension to 30 degrees receives a 40 percent evaluation.  20 degrees of extension is evaluated as 30 percent disabling.  38 C.F.R. § 4.71a, Code 5261.  

The final rating code for consideration is that of impairment of the tibia and fibula.  Nonunion of the tibia and fibula with loose motion that requires a brace is 40 percent disabling.  This is the highest evaluation available under this rating code.  38 C.F.R. § 4.71a, Code 5262.  

There are other factors which must be considered in addition to those contained in the applicable rating code.  The Board recognizes that the disability of the musculoskeletal system is primarily the inability due to damage or an infection in parts of the system to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  Factors to be considered include pain on movement, weakened movement, excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 4.45.  Functional impairment due to pain must be considered.  38 C.F.R. § 4.59.  

The evidence includes VA treatment records from May 2011 which show that the Veteran was seen for his right knee disability.  He had previously undergone left total knee arthroplasty due to severe osteoarthritis.  The left knee had range of motion from zero to 90 degrees, was stable, and was neurovascularly intact.  An X-ray study led the examiner to comment that he was worried that there was a bit of lucency around the femoral component.  

The Veteran was afforded a VA examination of the knees in November 2012.  He reported mild to moderate pain that was exacerbated by walking.  The left knee had 95 degrees of flexion before he experienced painful motion.  Extension was to zero degrees without objective evidence of pain.  There was no additional limitation due to pain, weakness, instability, or fatigability after performing repetitive use testing.  There was tenderness or pain to palpation of the joint line.  Muscle strength testing was 5/5, and all stability testing was normal.  The examiner opined that the residuals of the Veteran's left knee replacement were intermediate degrees of residual weakness, pain, or limitation of motion.  Although the Veteran was unemployed, his knee did not impact his ability to work, and he drove himself to the examination. 

VA physical therapy records from October 2012 to December 2012 show that he was again seen for his right knee complaints.  However, December 2012 records note that the Veteran's left knee stiffens "unless he is constantly working on it."  Range of motion was from zero degrees to 104 degrees.  

The Veteran was hospitalized for four days in September 2013 due to persistent left knee pain and a concern there had been loosening of his components.  These records describe his knee replacement as failed.  He underwent surgery for extensive left knee debridement without revision of the components.  His doctor noted that the Veteran had excellent range of motion in the operating room and recommended aggressive physical therapy in order to maintain this range of motion.  

After the left knee debridement, the Veteran underwent additional physical therapy.  In October 2013 his active range of motion was from zero to 90 degrees, with some posterior tightness.  He was considered a good candidate for physical therapy.  November 2013 records show that he was six weeks status post left knee debridement.  His pain was improved and he was walking without assistive devices.  The range of motion was from zero to 110 degrees.  He had no complaints and was pleased with his progress.  

In view of the September 2013 surgery and the physical therapy that followed, the Veteran was afforded a second VA examination in December 2013.  The claims folder was reviewed by the examiner.  The history of the 2007 left knee replacement and 2013 revision was noted.  The Veteran currently used braces on both knees.  

For his left knee, he reported constant daily pain, though he was still healing from his surgery.  He described some swelling after working out.  There was no instability or locking, but he did have some popping.  In regards to flare-ups, the Veteran was currently in a post-operative state and was considered chronically flared.  Range of motion testing showed the left knee had 110 degrees of flexion, with pain at 105 degrees.  

Extension was to zero degrees without evidence of painful motion.  Repetitive use reduced flexion to 105 degrees with no change in extension.  The Veteran also experienced pain on movement and swelling.  He did not have tenderness on palpation of the joint line.  Muscle strength was 5/5 for both flexion and extension.  Stability testing could not be performed due to post-surgical sensitivity.  

The evidence demonstrates that the Veteran's left knee pain has been of such severity that additional surgery was required during the appeal period.  The evidence since September 2013 continues to show pain of such severity that he was unable to complete the usual testing at the December 2013 examination, and the examiner described his disability as chronically flared.  While weakness was not shown, the criteria require either severe painful motion or weakness, but not both of these symptoms.  The severe painful motion of the left knee is sufficient for a 60 percent rating.  38 C.F.R. § 4.71a, Code 5055.  

In reaching this decision, the Board has considered entitlement to an evaluation in excess of 60 percent but this is precluded by the amputation rule.  The amputation rule prohibits ratings for an extremity in excess of those that would be provided for amputation at the elective level.  38 C.F.R. § 4.68 (2014).  The rating for amputation at or above the knee is 60 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5162 (2014).

The rating code for knee replacements allows for a 100 percent rating for the first year after the replacement, but thereafter the 60 percent rating is the highest available.  The Veteran's arthroplasty was in 2007, so that the 100 percent rating is no longer available.  The current 60 percent rating is also the highest available under the rating code for ankylosis of the knee, and it exceeds the highest rating available under the rating codes for limitation of extension and impairment of the tibia and fibula.  38 C.F.R. § 4.71a, Codes 5256, 5260, 5261.  The provisions of 38 C.F.R. § 4.71a, Code 5055 do not provide for a rating under any other codes, and no other codes for the knee or leg provide for a rating higher than 60 percent.  Assuming for the sake of argument that the symptoms did not overlap, separate ratings would be precluded by the amputation rule.

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer th claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The schedular evaluation in this case is not inadequate.  The scheduler criteria adequately describe the Veteran's symptoms for his left knee arthroplasty.  The primary symptoms include limitation of motion of the knee and pain, all of which are provided for in the rating criteria.  The Veteran also experienced swelling with exercise and popping after his surgery, but these are contemplated by the rating criteria.  38 C.F.R. § 4.40, 4.45, 4.59.  Accordingly, as the diagnostic criteria reasonably describe the severity and symptomatology of the Veteran's knee disability, the Board does not need to determine if there is marked inference with employment or frequent hospitalizations, and referral for consideration of an extra-schedular rating is not warranted. 

A claim for a total rating based on individual unemployability due service connected disabilities (TDIU) is a component of a claim for an increased rating if raised by either the Veteran or the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  It is not raised unless there is evidence of unemployability.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  The Veteran does not report that his left knee disability prevents him from being employed and there is no other evidence of unemployability.  

The December 2013 examiner stated that the Veteran's disability impacted his ability to work, in that it prevented climbing ladders, made it difficult to navigate stairs or kneel, could only sit for two hours or stand for 10 minutes, and could walk 500 yards.  However, this examiner also states that there is no functional loss or impairment.  Thus, TDIU is not raised by the record.  



ORDER

Entitlement to a 60 percent rating for left knee arthroplasty is granted. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


